1
                                                                     JS-6
2

3

4                                UNITED STATES DISTRICT COURT

5                               CENTRAL DISTRICT OF CALIFORNIA

6
      EDWARD LEE, an individual;
7                                                        Case No: 2:18-cv-09951-MWF
                  Plaintiffs.
8
                                                         ORDER OF DISMISSAL
     v.
9

10    WELLS FARGO BANK, N.A. QUALITY
      LOAN SERVICE CORPORATION; and
11    DOES 1 through 20, inclusive,

12               Defendants,
13
              Plaintiff EDWARD LEE submitted a Request for Dismissal pursuant to Federal Rule of
14
      Civil Procedure 41(a) asking the Court to voluntarily dismiss this action without prejudice.
15
              As a result, the Court hereby dismisses this action without prejudice. The Clerk shall
16
      close the file in this case.
17
              IT IS SO ORDERED
18

19
      DATED: January 9, 2019
20
                                                    _____________________________________
21                                                  Hon. MICHAEL W. FITZGERALD
                                                    UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28


                                     [PROPOSED] ORDER OF DISMISSAL
